Citation Nr: 0934881	
Decision Date: 09/17/09    Archive Date: 09/23/09

DOCKET NO.  06-16 353	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for the residuals of 
right foot injury with corn (residuals of right foot injury).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Elizabeth M. Pesin, Law Clerk


INTRODUCTION

The Veteran served on active duty from May 1973 to February 
1976.

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2005 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that reopened 
the Veteran's claim of service connection for the residuals 
of right foot injury, but denied service connection. 

The issue of entitlement to service connection for the 
residuals of right foot injury is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The claim for service connection for the residuals of 
right foot injury was previously denied in a November 1978 RO 
decision.  The Veteran did not appeal that decision.

2.  Evidence received since the November 1978 decision 
includes some evidence which is not cumulative or redundant, 
and which raises a reasonable possibility of substantiating 
the claim.


CONCLUSIONS OF LAW

1.  The November 1978 RO decision that denied service 
connection for the residuals of right foot injury was final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 
3.160(d), 20.201, 20.302 (2008).

2.  New and material evidence has been received to reopen a 
claim for service connection for the residuals of right foot 
injury.  8 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 
3.156 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

At the outset, the Board notes that this matter has been 
sufficiently developed pursuant to the Veterans Claims 
Assistance Act of 2000, 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002 & Supp. 2008) (VCAA), and that since it has 
been determined that the evidence supports the reopening of 
the Veteran's claim, any lack of notice and/or development 
under the VCAA cannot be considered prejudicial to the 
Veteran.  In addition, now that the claim is reopened, it is 
being remanded for further development.

The Veteran initially applied for service connection for the 
residuals of right foot injury in May 1976.  However, his 
claim was not considered, because his discharge at that time 
was listed as dishonorable.  After the Veteran's discharge 
was changed to honorable, the Veteran applied for service 
connection again in July 1978.  In a November 1978 rating 
decision, the RO denied the Veteran's claim for service 
connection for the residuals of right foot injury, because 
the Veteran failed to report to his scheduled VA examination, 
and there was no evidence at that time that the Veteran's 
injury was related to service.  In a February 2005 rating 
decision, the RO reopened the claim and denied service 
connection.  While the RO found that new and material 
evidence had been submitted to reopen the Veteran's claim for 
service connection for the residuals of right foot injury, 
the Board must still consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  Jackson v. Principi, 265 F.3d 
1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. 
Cir. 1996).

The Veteran did not appeal the November 1978 decision denying 
his claim for service connection for the residuals of right 
foot injury.  A finally adjudicated claim is an application 
which has been allowed or disallowed by the agency of 
original jurisdiction, the action having become final by the 
expiration of one year after the date of notice of an award 
or disallowance, or by denial on appellate review, whichever 
is the earlier.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. §§ 
3.160(d), 20.302, 20.1103 (2008).  Thus, the November 1978 
decision became final because the appellant did not file a 
timely appeal.

The claim for service connection for the residuals of right 
foot injury may be reopened if new and material evidence is 
submitted.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  New 
evidence means existing evidence not previously submitted to 
agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with the previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2008).  In determining whether evidence is 
new and material, the credibility of the new evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

The evidence before VA at the time of the prior final denial 
consisted of the service medical records and the Veteran's 
statements.  VA found that the records did not demonstrate a 
current right foot disability for which service connection 
would be granted.  The Veteran applied to reopen his claim 
for service connection for the residuals of right foot injury 
in October 2004.  Newly received evidence includes the 
January 2005 VA examination and VA treatment records, which 
reveal an impression of metatarsalgia of the right foot.  
Therefore, the Board finds that the evidence received since 
the last final decision was not previously submitted to 
agency decision makers and relates to an unestablished fact 
necessary to substantiate the claim.  Thus, the claim for 
service connection is reopened.  This does not mean that 
service connection is granted.  Rather, the merits of the 
claim for service connection will have to be reviewed on a de 
novo basis.  


ORDER

New and material evidence having been submitted, the claim 
for service connection for the residuals of right foot injury 
is reopened.


REMAND

Having reopened the claim for service connection for the 
residuals of right foot injury, the Board has reviewed the 
record and notes that there is in-service evidence of the 
Veteran bruising his foot in October 1975.  In November 1975, 
the Veteran was found to have a corn on his foot.  The record 
also includes a January 2005 VA examination that provides a 
diagnosis of metatarsalgia, right foot, and VA treatment 
records that refer to the Veteran's residuals of right foot 
injury.  The January 2005 VA examination also provides an 
etiological opinion.  However, the Board finds this VA 
examination opinion to be inadequate for several reasons.  
First of all, the examiner did not indicate whether he had 
reviewed the Veteran's entire claims file.  Second, the 
examiner stated that it was felt within a reasonable degree 
of medical probability that it was just as likely as not that 
the Veteran's metatarsalgia was a normal aging process.  The 
Board finds that such terminology does not allow for a clear 
opinion as to the etiology.  In sum, the Board finds that the 
January 2005 VA examination was inadequate for rating 
purposes, and, as such, a new VA examination is in order 
before the final adjudication of the Veteran's claim for 
service connection.  The Board also notes that VA treatment 
records from December 2006 to January 2007 refer to the 
Veteran's reports of an in-service right foot injury that 
resulted in the development of a callous.  Consequently, the 
Board finds that the Veteran should be afforded a new VA 
examination in order to obtain any current diagnosis 
associated with the Veteran's right foot and an opinion as to 
whether it is at least as likely as not that the Veteran's 
residuals of right foot disability, if such are diagnosed, 
are related to the Veteran's period of active service.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded an 
appropriate VA examination to determine 
the etiology of any current diagnosis of 
right foot disability.  The claims file 
should be made available for review in 
connection with the examination.  All 
indicated studies should be performed, and 
all findings reported in detail.  The 
examiner should be requested to state 
whether it is at least as likely as not 
(50 percent probability or more) that any 
current residuals of right foot injury are 
related to the Veteran's period of active 
service and the injuries experienced by 
the Veteran therein relative to the right 
foot.  

2.  After the completion of any additional 
development deemed appropriate in addition 
to that requested above, the Veteran's 
claim should be readjudicated.  If the 
benefits sought on appeal remain denied, 
the appellant and his representative 
should be provided a supplemental 
statement of the case and given the 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


